DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 & 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed December 29, 2020 are persuasive. The prior art does disclose a plethora of teachings directed to funds transferring utilizing a number of different devices (e.g. portal devices, player tracking cards with chips, and the like) to access a player’s gaming account and enabling the transferring of funds to a temporary account at a gaming machine (e.g. a credit meter), enabling game play with the funds, and at some later point processing a transfer of any funds in the temporary account or credit meter back to the gaming account. The prior art also is replete with teachings involving location-based gaming, in which the location of a player, device, or the like necessarily matters to either allow or prevent some function related to wager-based gaming.  However, as the Applicant has persuasively argued, the explicit combination of limitations set forth in at least independent claims 1, 13, & 17 not only combine certain established teachings but set forth a novel combination thereof that requires a gaming account to be associated with a location, a token to be presented to a gaming device, determining if the gaming device is at the location associated with the gaming account, in response to not being in said location, preventing use of funds at the gaming device, in response to being at said location, transferring at least some of the funds from the gaming account to a first temporary account at the gaming device, receiving an indication that the token has been removed from the gaming device, and based on that indication, responsively, transferring any remaining funds from the first temporary account to the gaming account.  While certain aspects of such a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715